t c memo united_states tax_court davis and lois etkin petitioners v commissioner of internal revenue respondent docket nos 7627-02l 17722-03l filed date davis and lois etkin pro_se michelle l maniscalco for respondent memorandum findings_of_fact and opinion goeke judge these consolidated cases concern a notice_of_determination concerning collection action notice_of_determination upholding liens under sec_6320 for petitioners’ taxable years through a notice_of_determination upholding a levy under sec_6330 for petitioners’ taxable_year a notice_of_determination upholding a lien for petitioners’ taxable_year the issues for decision are did respondent abuse his discretion in upholding the liens under sec_6320 in the notices of determination for petitioners’ taxable years and we hold that respondent did not abuse his discretion did respondent abuse his discretion in upholding the proposed levy under sec_6330 in the notice_of_determination for petitioners’ taxable_year we hold that respondent did not abuse his discretion did respondent abuse his discretion in denying petitioner lois etkin equitable relief under sec_6015 for the taxable years and we hold that respondent did not abuse his discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners davis etkin and lois etkin have been married and resided together at all times in schenectady new york since davis etkin is the former president of off-track betting organization lois etkin is a retired school teacher with a master’s degree in education petitioners filed joint income_tax returns for and they reported tax_liabilities due but these liabilities were not fully paid either by withholdings or by any payment submitted with the returns the balance owed in each return is allocable to the income of both petitioners respondent has not determined a deficiency against either petitioner for the taxable years at issue petitioners’ joint income_tax returns for the taxable years through showed the following unpaid balances taxable_year unpaid balance dollar_figure big_number big_number big_number respondent assessed the following additions to tax under sec_6654 and sec_6651 in connection with the unpaid balances additions to tax taxable_year sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure further respondent assessed a dollar_figure addition_to_tax for failure_to_file a timely return for the taxable_year under sec_6651 1petitioners received an extension of time to file their joint income_tax return for the tax_year until date however they did not file it until date a notices of determination for the taxable years and final notices of intent to levy on june and date respectively respondent issued to petitioners form sec_1058 final notices of intent to levy and notice of your right to a hearing as required by sec_6330 with respect to unpaid liabilities for the taxable years and on date respondent issued to petitioners form_1058 for the taxable_year on date petitioners submitted form request for a collection_due_process_hearing in response to the may june and september final notices of intent to levy requesting a hearing for the taxable years petitioners’ form was timely submitted in response to the date notice_of_intent_to_levy for the taxable_year however petitioners’ request for a hearing under sec_6330 for the taxable years and was untimely submitted accordingly respondent provided an equivalent_hearing under sec_301_6330-1 proced admin regs as to the proposed levy for the taxable years and in addition petitioners filed form_2848 power_of_attorney and declaration of representative conferring on their c p a robert kristel the authority to represent petitioners at their hearing for the taxable years notice_of_federal_tax_lien on date respondent issued a notice_of_federal_tax_lien as required by sec_6320 for petitioners’ tax years on date petitioners timely submitted form requesting a hearing under sec_6320 for taxable years lois etkin’s request for innocent spouse relief on date respondent received from lois etkin form_8857 request for innocent spouse relief for her taxable years on her form_8857 lois etkin claimed that it would be inequitable to hold her liable for petitioners’ joint income taxes because she relied on davis etkin to prepare the income_tax returns and pay the taxes and she believed that her withholding was sufficient to pay her income taxes for the aforementioned taxable years in addition lois etkin submitted to respondent a completed questionnaire for requesting spouse during the course of the hearing for the taxable years the appeals officer’s consideration of petitioners’ proposed installment agreements during their hearing for the taxable years in date before any notices of liens or proposed levies were issued petitioners proposed to the revenue_agent handling their case an installment_agreement to satisfy their joint income_tax liabilities for the taxable years the installment_agreement required_payments of dollar_figure a month over years petitioners made payments from date until date on date the revenue_agent rejected petitioners’ proposed date installment_agreement and referred the case to the appeals_office to fulfill petitioners’ request for a hearing in their form petitioners again requested an installment_agreement and claimed that the monthly payments previously determined by the revenue_agent exceeded their ability to pay the appeals officer engaged in a series of phone calls and letters with petitioners’ representative concluding sometime in date on date the appeals officer mailed to petitioners a letter offering them the opportunity to have a face-to-face conference on date for the taxable years at petitioners’ representative’s request the appeals officer rescheduled the conference for date at the appeals_office neither petitioners nor their representative appeared for the date conference on date respondent mailed to petitioners a followup letter giving them weeks to raise any additional issues regarding the lien or intent to levy petitioners’ representative then contacted the appeals officer and on behalf of petitioners proposed an installment_agreement requiring monthly payments of dollar_figure over years to pay their outstanding tax_liability of dollar_figure which terms were the same terms the revenue_agent in charge of petitioners’ case had previously rejected the only financial information available to the appeals officer in the administrative record was a form 433-a collection information statement the financial statement that petitioners submitted in date to the revenue_agent reviewing their case this statement reflected total monthly income of dollar_figure and total monthly expenses of dollar_figure on the basis of the information provided in the financial statement and the procedures of the internal_revenue_manual irm the revenue_agent disallowed certain expenses and determined that petitioners could afford to pay dollar_figure per month for the first year and dollar_figure per month thereafter by the time the appeals_office reviewed petitioners’ case the financial statement was more than months old and thus outdated given the age of the financial statement the information on petitioners’ income_tax return and the appeals officer’s conversations with petitioners’ representative the appeals officer determined that the financial statement did not reflect their current financial status the appeals officer informed petitioners’ representative that he did not have sufficient financial information to make a determination as to their installment_agreement proposal and requested updated financial information petitioners’ representative informed the appeals officer that he could not rely on the financial statement in the administrative record because petitioners’ financial circumstances had changed petitioners’ representative agreed to provide the appeals officer with updated financial statements from petitioners by date but never did so the lack of an updated financial statement compelled the appeals officer to use the financial statement and the information on petitioners’ taxable_year income_tax return to determine petitioners’ eligibility for the proposed installment_agreement the appeals officer determined that certain expenses petitioners claimed on the financial statement were not allowable under the provisions of the irm therefore the appeals officer could not take those expenses into account in determining how much petitioners were able to pay notices of determination and decision letter issued for the taxable years on date respondent issued a final notice_of_determination upholding the federal_tax_lien for the taxable years respondent also issued a notice_of_determination upholding the federal tax levy for the taxable_year further respondent issued a decision letter concerning the equivalent_hearing under sec_6330 for the taxable years and in which respondent upheld the proposed levy actions at the time the notices were issued petitioners’ outstanding income_tax_liability was dollar_figure in analyzing petitioners’ claims the appeals officer denied petitioners’ offer of an installment_agreement and determined that pursuant to their proposed installment_agreement only dollar_figure would have been paid towards their total outstanding liability of dollar_figure petitioners were delinquent in paying their joint income_tax_liability for the taxable_year and had not made any estimated_tax payments for the taxable_year and the revenue_agent was correct in his determination that petitioners’ proposed installment_agreement was unacceptable because they could afford to pay dollar_figure per month in the first year and dollar_figure per month in the years thereafter in addition in a form 866-a explanation of items the appeals_office denied petitioner lois etkin’s claim for equitable relief under sec_6015 for the taxable years in analyzing lois etkin’s entitlement to equitable relief under sec_6015 the appeals officer relied on the following factors lois etkin was married to and still residing with davis etkin davis etkin did not abuse lois etkin lois etkin failed to establish that she would suffer economic hardship if relief was not granted lois etkin derived a significant benefit from not paying the tax_liabilities some of the tax due in each year at issue was attributable to lois etkin’s income there were perceptible asset transfers between petitioners and lois etkin was well educated and knew or had reason to know that the tax_liabilities would not be paid and were not solely attributable to davis etkin further petitioners did not offer any evidence to rebut the appeals officer’s determination b the taxable_year hearing notice_of_federal_tax_lien on date respondent filed a notice_of_federal_tax_lien in the county of schenectady new york for the taxable_year on date respondent issued to petitioners the notice_of_federal_tax_lien filing and a form_1058 on date petitioners timely submitted a form requesting a hearing under sec_6320 on their form petitioners claimed as they had in the form for the tax years that respondent requested monthly payments that greatly exceeded their ability to pay and requested an installment_agreement along with petitioners’ form lois etkin submitted a form_8857 requesting innocent spouse relief claiming that she believed her withholding was sufficient to pay her income taxes and that her husband had assumed responsibility for the filing of their income_tax return and payment of their joint tax_liability for the taxable_year although petitioners incurred an additional income_tax_liability for the taxable_year of dollar_figure petitioners made payments towards their outstanding joint income_tax liabilities for the taxable years and which reduced their total outstanding income_tax_liability from dollar_figure on date to dollar_figure on date the factors petitioner lois etkin set forth for entitlement to sec_6015 equitable relief for the taxable_year are virtually identical to the factors set forth in her claim for equitable relief associated with the taxable years hearing during a phone call to the appeals officer on date petitioners proposed an installment_agreement to satisfy their outstanding joint liabilities for the taxable years through the proposed agreement provided that petitioners would pay dollar_figure per month which would have fully satisfied their outstanding income_tax_liability of dollar_figure within years on date the appeals_office issued a letter to petitioners informing them that lois etkin was not entitled to equitable relief under sec_6015 and inviting petitioners to raise any additional issues regarding their hearing petitioners did not have legal representation during the hearing for the taxable_year after a phone call with the appeals officer in response to the appeals office’s date letter petitioners agreed to raise any additional issues by mail within days but failed to do so the appeals officer followed the administrative procedures which require requesting a new or updated financial statement if the financial information is more than months old and or the information is no longer accurate despite his requests petitioners did not provide updated financial information because of petitioners’ failure to provide updated financial information and the fact that the only financial information in the administrative record remained the financial statement the appeals officer considered the financial information from the hearing for the taxable years notice_of_determination for the taxable_year on date respondent issued a notice_of_determination upholding the proposed lien under sec_6320 for the taxable_year on the same date respondent also issued a notice_of_determination denying lois etkin equitable relief under sec_6015 the appeals officer concluded that even though petitioners proposed to fully pay their outstanding income_tax liabilities over years they did not qualify for the 5-year rule as set forth by irm sec_5 because they did not provide the appeals officer with an updated financial internal_revenue_manual irm sec_5 provides for a five-year rule that excessive necessary and conditional expenses may be allowed if the tax_liability including projected accruals will be fully paid within years excessive necessary and conditional expenses are expenses that do not meet the test for necessary expenses which must provide for a taxpayer and his family’s health and welfare and or the production_of_income see irm sec_5 statement from which the appeals officer could determine petitioners’ income and allowable expenses and they failed to provide substantiation for their expenses as required by the irm as to lois etkin’s claim for equitable relief under sec_6015 respondent considered the following factors dispositive of the issue lois etkin signed a joint income_tax return with her husband for the taxable_year while the hearing was taking place for the taxable years and she was well educated on the basis of these two factors respondent determined that lois etkin had reason to know when she signed the income_tax return that the tax_liability would not be paid as a result of this determination and lois etkin’s failure to meet some of the requirements set forth in revproc_2000_15 sec_4 2000_1_cb_447 respondent denied lois etkin’s claim for relief under sec_6015 opinion sec_6320 and sec_6330 provide for tax_court review of the commissioner’s administrative determinations to proceed with liens and levies where the validity of the underlying tax_liability is at issue the court will review the matter de novo 115_tc_35 however petitioners have not challenged the validity of the underlying tax_liability because the underlying tax_liability and sec_6015 and c is not at issue the court will review respondent’s administrative determinations for abuse_of_discretion that is whether the determinations were arbitrary capricious or without sound basis in fact or law see 114_tc_604 112_tc_19 we note that we do not have jurisdiction under sec_6330 to review petitioners’ claims contesting the proposed levy actions for the taxable years and sec_301_6330-1 proced admin regs provides that the taxpayer must request the sec_6330 hearing within the 30-day period commencing on the day after the date of the notice_of_intent_to_levy failure to do so results in the taxpayer’s being allowed only an equivalent_hearing sec_301_6330-1 q a-15 proced admin regs generally provides that a taxpayer may not obtain court review of the decision following an equivalent_hearing petitioners did not file their forms within the 30-day period following the and notices of intent to levy therefore we lack jurisdiction to review respondent’s decision to uphold the levy actions for the taxable years and notwithstanding our lack of jurisdiction to review the upheld levy actions under sec_6330 for the taxable years and we have statutory jurisdiction to consider petitioners’ challenge to the liens under sec_6320 as well as lois etkin’s claim for equitable relief under sec_6015 for each of the taxable years at issue including and sec_6320 incorporates sec_6330 d and e by reference with the exception of sec_6330 sec_6330 gives the taxpayer the right to raise any relevant spousal defenses in connection with the hearing sec_6330 is the specific provision that governs our jurisdiction to review a proposed collection action therefore this court has jurisdiction over petitioners’ sec_6320 and sec_6015 claims for each of the taxable years at issue i respondent did not abuse his discretion rejecting petitioners’ proposed installment agreements and upholding the proposed actions to collect petitioners’ joint income_tax liabilities for the taxable years and a background on proposed installment agreements sec_6159 authorizes the commissioner to enter into installment agreements with taxpayers to satisfy their tax_liabilities if the commissioner determines that such agreements will facilitate the collection of the liability the irm together with sec_301_6159-1 sec_301_6320-1 and sec_301_6330-1 proced admin regs establishes the irs procedures for 3lois etkin received a notice_of_determination in response to her request for relief under sec_6015 and was notified that she could petition a stand-alone sec_6015 case under sec_6015 see sec_301_6330-1 q a-15 proced admin regs lois etkin did not file such a petition nevertheless we have jurisdiction over the sec_6015 claims for each taxable_year at issue pursuant to sec_6320 determining whether an installment_agreement will facilitate collection of the liability this court has previously upheld the commissioner’s determinations based in part on the provisions of the irm see eg 123_tc_1 upholding the commissioner’s determination because of the taxpayers’ failure to timely provide requested information regarding their current financial condition in accordance with irm guidelines affd 412_f3d_819 7th cir mccorkle v commissioner tcmemo_2003_34 the taxpayer was not current in her filing and paying obligations and therefore the commissioner under the irm guidelines rejected her proposed installment_agreement schulman v commissioner tcmemo_2002_129 upholding settlement officer’s proposed monthly installment agreements computed under irm guidelines when determining whether a taxpayer’s proposed installment_agreement will facilitate collection of the liability under sec_6159 the internal_revenue_service makes a financial analysis of the taxpayer’s monthly income and expenses and the taxpayer’s ability to pay see schulman v commissioner supra we have previously held that consideration of a taxpayer’s ability to pay is reasonable in the commissioner’s determination of whether a proposed installment_agreement is acceptable see id in determining the amount taxpayers are able to pay the irs allows taxpayers to claim certain expenses to offset their income those procedures contain guidelines for allowable expenses which include necessary and conditional expenses see id citing irm cch sec_5 to at big_number big_number necessary expenses are those that provide for a taxpayer’s health and welfare and or the production_of_income see irm sec_5 under irm sec_5 the appeals officer is permitted to allow excessive necessary and conditional expenses when examining a taxpayer’s financial statement provided that the tax_liability including all accruals will be paid within years conditional expenses are any expenses other than necessary expenses see irm sec_5 and further all expenses must be substantiated in order to be allowable see schulman v commissioner supra sustaining the appeals officer’s disallowance of unsubstantiated expenses sec_301_6320-1 and sec_301_6330-1 proced admin regs provide that the taxpayers are obligated to provide all requested information including financial statements throughout the course of the hearing in addition irm sec_5 states that financial statements submitted by taxpayers in the course of a hearing should be updated if they are older than months this court has previously upheld the commissioner’s determination that a proposed installment_agreement was unacceptable on account of the taxpayer’s failure to provide updated financial statements see orum v commissioner supra pincite b respondent did not abuse his discretion upholding the proposed collection actions and rejecting petitioners’ proposed installment_agreement during the hearing for the taxable years petitioners argue that respondent abused his discretion in rejecting the terms of their proposed installment_agreement for the taxable years of dollar_figure per month over years and sustaining the proposed collection actions petitioners’ main reasons are that the appeals officer arbitrarily set an amount that was suitable for petitioners to pay monthly and the appeals officer did not fully take into account the financial and health conditions of petitioners we disagree the primary flaw in petitioners’ argument is that petitioners failed to provide more updated financial information despite the appeals officer’s repeated requests the appeals officer properly followed the administrative procedures requiring him to request a new or updated financial statement if the financial 4petitioners allege that there is an updated financial statement on file with the appeals_office respondent is not aware of the existence of such a document although this court’s review is not limited to the evidence in the administrative record 123_tc_85 petitioners did not introduce such evidence at any juncture including at trial we merely have petitioners’ assertion that it exists therefore because of the lack of substantive documentation of this alleged financial statement and petitioners’ failure to introduce it into evidence for this court to consider we are unable to acknowledge its existence information in the administrative file is more than months old and or the information is no longer accurate after petitioners failed to appear for their date face-to-face hearing the appeals officer informed petitioners through their representative that he did not have sufficient financial information to make a determination on their installment_agreement proposal then the appeals officer invited petitioners to submit additional information to assist in his consideration of their proposed installment_agreement but petitioners never sent him any information despite the appeals officer’s multiple requests to either petitioners or their representative petitioners did not submit updated financial information as a result we find that the appeals officer could have reasonably rejected an installment_agreement proposal by petitioners on account of their failure to timely provide the requested information see orum v commissioner supra given petitioners’ failure to provide the requested updated financial statement respondent considered the financial statement in determining whether to accept petitioners’ proposed installment_agreement if petitioners had paid dollar_figure a month for years pursuant to their proposed installment_agreement only dollar_figure would have been paid towards their total outstanding liability of dollar_figure since they did not offer an alternative installment proposal the revenue_agent calculated a reasonable payment expectation applying the reasonable expense criteria5 of the irm to reach a payment plan that would reflect their actual ability to pay off the tax_liability timely petitioners argue that respondent abused his discretion in determining that their proposed installment_agreement did not reflect their ability to pay and thus upholding the revenue agent’s determination based on the financial statement that petitioners could afford to pay dollar_figure per month for the first year and dollar_figure per month thereafter petitioners further argue that the record does not reflect the reasoning behind the revenue agent’s calculation of what they can afford to pay and suggest it may be a subjective opinion petitioners also suggest that the appeals_office simply took the actions of the revenue_agent at face value without coming to an independent determination of what was an acceptable payment plan we conclude that respondent did not abuse his discretion in determining that petitioners’ proposed installment_agreement did not reflect their ability to pay we also conclude that respondent did not base his determination of petitioners’ proposed installment_agreement on a subjective formula the revenue_agent computed the monthly installment_payment under the guidelines of 5pursuant to the criteria in the irm the appeals officer determined that a number of the expenses petitioners claimed on their financial statements were not allowable see irm sec_5 the irm this court has previously found determinations following from computations under the irm to be a proper exercise of the commissioner’s discretion see schulman v commissioner tcmemo_2002_129 the revenue_agent applied these procedures and disallowed certain expenses the appeals officer acknowledged at trial that he was not bound by the revenue agent’s determination however the appeals officer properly reviewed the revenue agent’s computations which were based upon the financial statement and found them to be correct therefore those computations were not based on any arbitrary determination and petitioners’ argument is without merit petitioners set forth a litany of factors that they argue the appeals officer did not take into account in assessing their ability to pay such as davis etkin’s age heart condition gall bladder removal and other health-related problems in addition petitioners cite the termination of davis etkin by his employer and the denial of benefits along with dollar_figure in fines and restitution payments that davis etkin was required to make in connection with his sentence for defrauding the government and bribery petitioners’ argument is without merit because petitioners failed to submit an updated financial statement that reflected these alleged changes in their financial situation see 123_tc_1 in addition the appeals officer exercised proper discretion in rejecting petitioners’ proposed installment_agreement because petitioners were not in full compliance with their filing and payment obligations see orum v commissioner f 3d pincite mccorkle v commissioner tcmemo_2003_34 citing irm pt date pt date pt and date pt - date petitioners were delinquent in paying their joint income_tax_liability for the taxable_year and had not made any estimated_tax payments for the taxable_year therefore respondent did not abuse his discretion in denying petitioners’ proposed installment_agreement c respondent did not abuse his discretion upholding the proposed collection actions and rejecting petitioners’ proposed installment_agreement during the collection_due_process_hearing for the taxable_year during petitioners’ hearing for the taxable_year they proposed an installment_agreement whereby they would fully pay their outstanding tax_liabilities in equal monthly installments over years petitioners contend that respondent abused his discretion by rejecting their proposed installment_agreement petitioners’ position is without merit because of their repeated failure to provide respondent with updated financial statements see orum v commissioner t c pincite during the course of the communications associated with the hearing for the taxable_year the appeals officer requested updated financial statements in order to consider petitioners’ proposed installment_agreement by this time the financial statement was over years old petitioners had previously acknowledged in connection with their hearing for the taxable years that their circumstances had changed from the facts shown in the financial statement and that the appeals officer could no longer rely on the financial statement clearly respondent could not make an objective determination of the viability of petitioners’ proposed installment agreements on the basis of such outdated information respondent therefore did not abuse his discretion in denying petitioners’ proposed installment_agreement on the basis of their failure to comply with his request for updated financial information see id petitioners have also contended that respondent abused his discretion in refusing to consider excessive necessary and conditional expenses under irm sec_5 the five-year rule states that the appeals officer may consider any excessive necessary or conditional expenses if the taxpayers can show that they can fully pay their outstanding income_tax liabilities over years respondent argues that he was unable to consider any conditional or excessive necessary expenses because petitioners did not provide an updated financial statement or substantiate any of the expenses that they claimed on the statement available to respondent we agree with respondent sec_301_6320-1 and sec_301_6330-1 proced admin regs require that taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing emphasis added irm sec_5 requires financial statements reviewed for purposes of determining the viability of proposed installment agreements to be no more than months old as we have repeatedly observed petitioners did not meet this requirement the appeals officer properly requested a new or updated financial statement but petitioners did not comply with that request respondent thus did not have any basis other than the previous evaluation on which to consider petitioners’ proposed installment_agreement in the previous evaluation of the financial statement the revenue_agent disallowed many of petitioners’ claimed expenses because they did not conform with the expenses allowable under the provisions of the irm had respondent relied upon the financial statement he would have reached the same conclusions as the previous evaluation for the taxable years as a result respondent did not abuse his discretion in following the applicable procedures using the only information provided to him which justifiably led to the same conclusions as those reached in the hearing for the taxable years in addition petitioners’ proposal did not qualify for the 5-year rule because they failed to provide substantiation for the conditional and excessive necessary expenses listed on their financial statement see schulman v commissioner tcmemo_2002_129 citing administration internal_revenue_manual cch sec_5 a at big_number respondent was therefore within his discretion to reject petitioners’ proposed installment_agreement ii respondent did not abuse his discretion when he denied equitable relief pursuant to sec_6015 to lois etkin for the taxable years and we note this case involves unpaid tax_liabilities for the years in issue because no understatements of tax or deficiencies are involved lois etkin does not qualify for relief under sec_6015 or c see sec_6015 and c 120_tc_137 therefore our review is limited to sec_6015 which permits in certain circumstances relief from joint_and_several_liability for unpaid taxes see 118_tc_494 sec_6015 grants the commissioner discretion to grant equitable relief from tax_liability to a spouse if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax or any deficiency or any portion of either and relief is not available under sec_6015 or c in order to prevail lois etkin must demonstrate that respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact or law see 118_tc_106 affd 353_f3d_1181 10th cir 114_tc_276 lois etkin bears the burden of proving that respondent abused his discretion in denying her equitable relief under sec_6015 see rule a 119_tc_306 affd 101_fedappx_34 6th cir ogonoski v commissioner tcmemo_2004_52 revproc_2000_15 sec_4 2000_1_cb_447 prescribes guidelines that will be considered in determining whether an individual qualifies for equitable relief under sec_6015 this court has upheld the use of the guidelines specified in revproc_2000_15 supra and has analyzed the factors listed therein in reviewing the commissioner’s negative determinations under sec_6015 see eg washington v commissioner supra pincite revproc_2000_15 sec_4 lists seven threshold conditions that must be satisfied before the 6on date the commissioner issued revproc_2003_61 2003_2_cb_296 which supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief pending on or after date for which no preliminary determination_letter has been issued as of date revproc_2003_61 supra does not apply in this case because petitioners’ request for relief was denied before the effective date commissioner will consider a request for equitable relief under sec_6015 those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than years after the date of the commissioner’s first collection activity after date the liability remains unpaid no assets were transferred between the spouses as part of a fraudulent scheme there were no disqualified assets transferred to the requesting spouse by the nonrequesting spouse and the requesting spouse did not file the return with fraudulent intent respondent concedes that threshold conditions and have been met however respondent contends that lois etkin does not satisfy threshold conditions and because davis etkin added lois etkin to the deed for his house and he transferred a car and a boat to lois etkin after they became delinquent in paying taxes respondent contends that the addition of lois etkin’s name to the deed for their marital residence within the years preceding date and the transfer to lois etkin of a jointly owned car and boat between date and date were part of a fraudulent scheme to frustrate the collection of their delinquent taxes further respondent argues that these assets constitute disqualified assets and that therefore lois etkin also fails to meet the sixth threshold requirement sec_6015 provides that a disqualified_asset is any property or right to property transferred to an individual making the election by the other person filing the joint_return if the principal purpose of the transfer is the avoidance of tax or the payment of tax if 7respondent derives these dates from the representations made by lois etkin on two different innocent spouse questionnaires for electing spouse that were submitted on date and date the first form was submitted for the consideration of lois etkin’s sec_6015 claim in connection with petitioners’ hearing for the taxable years and the second form was submitted in connection with the consideration of lois etkin’s sec_6015 claim in connection with petitioners’ hearing for the taxable_year on the date questionnaire lois etkin stated under penalty of perjury that davis etkin added her name to the title of the home within the last year or two in completing his portion of the form davis etkin stated that no assets were transferred between him and lois etkin except for the house by the time lois etkin submitted the second questionnaire pertaining to the sec_6015 relief request for the taxable_year in date the answer to this question changed lois etkin stated that her husband had transferred a jointly owned car and a boat to her therefore respondent deduced that the house had been transferred within years or less before date and that the boat and the car had been transferred between date and date when asked at trial about the exact dates petitioners were unable to recall sec_6015 provides a presumption that any transfer which is made after the date which i sec_1 year before the continued disqualified assets are transferred to the requesting spouse by the nonrequesting spouse relief will be available only to the extent that the liability exceeds the value of those disqualified assets revproc_2000_15 sec_4 petitioners presented no evidence of the value of the disqualified assets however on the basis of the figures on the financial statement the combined value of the home the boat and the automobile is at least dollar_figure petitioners’ only rebuttal to respondent’s contentions is that davis etkin transferred this property to lois etkin because of their marriage however this argument loses much of its credibility in light of the fact that davis etkin transferred the property to lois etkin over years after they were married in addition the transfer of the house occurred proximately to the filing of the liens for the taxable years and before the date federal_tax_lien was filed for the taxable_year the car and the boat were transferred to lois etkin after the continued date on which the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent shall be presumed to have as its principal purpose the avoidance of tax or the payment of tax respondent does not rely on this presumption in this case since there was no notice_of_deficiency or of proposed deficiency 9given the outdated nature of the statement it is plausible that these values have slightly fluctuated however this does not concern us in light of the fact that the estimate exceeds the tax_liability by approximately percent levies for the taxable years were filed and very close to the filing of the notice_of_federal_tax_lien on april dollar_figure previous cases have upheld the commissioner’s determination that the taxpayer did not meet the threshold factors under revproc_2000_15 sec_4 on the basis of the sequence of events and the proximity of the transfer to any_action on behalf of the irs see eg ohrman v commissioner tcmemo_2003_301 in ohrman the taxpayers entered into a separation agreement shortly after the commissioner proposed adjustments to their tax_liability the result of the separation agreement was the transfer of assets from the taxpayer’s husband to her the husband however continued to pay all of the expenses and the taxpayer continued to engage in a marital relationship with her husband the commissioner concluded that the transfer of assets between the taxpayers was an effort to shield those assets from the commissioner’s attempt to collect the tax_liability the commissioner based his conclusion on the proximity of the transfer to the taxpayer’s learning of the potential liability given that there was no logical reason for the transfer that could be substantiated and that the transfer was proximate to the inception of the taxpayer’s knowledge of the liability for the taxable years 10we determined on the basis of petitioners’ sworn statements that the boat and the car were transferred sometime between date and date the notice_of_federal_tax_lien for the taxable_year was filed on date in question the commissioner determined that the purpose of the transfer was to avoid tax and thus the taxpayer did not meet the sixth threshold condition of revproc_2000_15 sec_4 in particular the commissioner concluded that the taxpayer received a transfer of disqualified assets this court upheld the commissioner’s determination davis etkin added lois etkin’s name to the deed of their marital residence within years preceding date and transferred their jointly owned car and boat between date and date these transfers took place shortly after their tax_liabilities arose and the transfer of the car and the boat took place after petitioners received the notice_of_intent_to_levy on their property further davis etkin claimed that the transfers were made because of his marriage to lois etkin however the record shows that lois and davis etkin have been married since and that davis etkin owned the house before he married lois etkin in addition davis etkin did not convert ownership of the car or boat to joint_ownership rather he transferred the assets solely to lois etkin petitioners have not produced any evidence that the principal purpose of the transfer was not to avoid the payment of tax further petitioners have not provided any other logical or substantial reason for the transferdollar_figure nor have petitioners shown the value of the disqualified assets therefore we conclude that lois etkin has failed to satisfy the sixth threshold requirement of revproc_2000_15 sec dollar_figure and thus does not qualify for equitable relief under sec_6015 because we decided that lois etkin received a transfer of disqualified assets from davis etkin we conclude that lois etkin does not meet all seven of the threshold conditions of revproc_2000_15 sec_4 dollar_figure in addition we find adequate support in the record to sustain the appeals officer’s determination that lois etkin when signing the returns should have known that the tax for the years in question would not be paid lois etkin possessed sufficient knowledge and education to understand that she was signing a joint income_tax return showing a balance due for the year in question she simply relied on davis etkin’s assertions that he would pay 11in ohrman v commissioner tcmemo_2003_301 there was a dispute as to who bears the burden of proving that the taxpayer did or did not receive a transfer of disqualified assets the court in ohrman refrained from resolving the dispute because the preponderance_of_the_evidence establishes that the principal purpose of the transfer was the avoidance of tax we are also convinced that the preponderance_of_the_evidence resolves the issue in this case and therefore do not need to determine who has the burden_of_proof 12since we conclude that the transfer of assets had a principal purpose of avoiding tax and therefore lois etkin fails to satisfy one of the threshold conditions resulting in her disqualification from equitable relief it is unnecessary for us to consider respondent’s contention that the transfer was part of a fraudulent scheme by petitioners the liability late through installment payments further lois etkin had specific notice that her tax_liability for the taxable_year would remain unpaid because she signed the joint income_tax return for the taxable_year showing a significant balance due while her request for innocent spouse relief was being considered for the taxable years accordingly we conclude that respondent did not abuse his discretion by acting arbitrarily capriciously or without sound basis in fact in denying lois etkin’s request for equitable relief under sec_6015 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
